DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/22 has been entered.
 
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 7/6/21. Claim 24 is cancelled. Claims 1, 3-5, 8-9, 14, 23 and 26-27 are currently pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is not clear where there is support for the orb of light to have a diameter greater than the diameter of the reader. Specifically, FIG. 6 and element 144 which appear to be the orb do not have a diameter greater than the reader. Additionally, the specification does not disclose a diameter for the orb of light but only in relation to an illumination pattern is diameter mentioned.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is considered an orb of light as light continues on in a field from a lighting element usually (not an orb, ball, sphere, etc.). It is unclear if the orbs are just what naturally happens to light in the tissue or is it something specific about the light source or some element with the light source that makes the orb. It is presumed for the sake of examination that the orbs are just the nature of the light’s interaction with the tissue. It is also unclear how the orb of light has a greater diameter than the reader. It appears from the specification and FIG. 6 that the orb of light is element 144 ([¶29]) which does not appear to have a diameter greater than the reader. The orb of light could be element 146 but this is referred to as a photon cloud so it is not clear if this is the orb and element 144 is the illumination pattern.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 8, 9, 14, 24 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kintz et al. US 2014/0275869.
Regarding claim 1, Kintz discloses an apparatus, comprising: 
	a reader substrate ([¶48] patch 62); 
	a photodetector configured to receive light emitted by a sensor implanted at an implantation depth within tissue, the photodetector coupled to a central portion of the reader substrate ([FIG2][¶41] detectors 34 and 36);
	a first emitter coupled to a first location on peripheral portion of the reader substrate ([¶41] light source 38), the first emitter configured to produce a first orb of light,
 	a second emitter coupled to a second location on the peripheral portion of the reader substrate, the second emitter configured to produce a second orb of light ([¶41] light source 40)
 	the first emitter and the second emitter collectively configured such that a far-field illumination pattern of the first emitter and the second emitter overlap at the implantation depth within the tissue to illuminate an entire length of the sensor when the sensor is implanted into tissue ([¶41] [FIG1,2] the light fields of the two emitters can overlap and cover the area where the sensor is).  
 	Kintz does not specifically disclose the emitters, in the absence of optical scattering induced by the tissue, have a first or second cross-sectional area at a distance from the reader substrate equal to the implantation depth that is less than a diameter of the reader substrate such that the plurality of orbs of light do not overlap. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the cross-sectional area of the orb of light where the general conditions of a claim are disclosed in the prior art. Specifically Kintz discloses the plurality of light emitters and detectors ([¶54,55][FIG5,10]) and modifying the light intensity or depth. It is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 IIA and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
 Kintz does not specifically disclose the emitters produce an orb of light in the presence of optical scattering induced by the tissue that has a diameter at the implantation depth that is equal to or greater than the diameter of the reader. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the cross-sectional area of the orb of light where the general conditions of a claim are disclosed in the prior art. Specifically Kintz discloses the plurality of light emitters and detectors ([¶54,55][FIG5,10]) and modifying the light intensity or depth. It is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 IIA and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
	Also, the last element of claim 1 can be construed as a functional limitation without further structural limitations.  The device of Kintz is capable of performing the intended use of the last element of claim 1.
Regarding claim 3, Kintz does not specifically disclose wherein the central region at which the plurality of illumination patterns do not overlap has a diameter at the implantation depth that is less than a length of the sensor in the absence of optical scattering induced by the tissue. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the diameter of the far-field pattern to be less than the length of the sensor because where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 IIA and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 5, Kintz discloses the reader substrate further includes an isolation portion disposed between the photodetector and the first and second emitter, the isolation 4 200128258 v1Application No.: 15/193,711Docket No.: PROF-007/02US 312917-2064portion configured to reduce light emitted from the first emitter and the second emitter, and scattered by tissue before reaching the sensor, from reaching the photodetector ([FIG1][¶45] the spacing of the substrate between the elements acts as an isolation portion).  
Regarding claims 8 and 9, Kintz discloses wherein the implantation depth is between 1 mm and 10 mm ([¶41] the depth is 4mm).
Regarding claim 14, Kintz discloses the first emitter and the second emitter are from a plurality of emitters ([FIG2,4]) the photodetector is configured to receive the light emitted by the sensor in response the sensor being illuminated by the far-field emission pattern, the light received by the photodetector having an intensity associated with an entire length of the sensor being illuminated ([¶55]).  

Regarding claim 24, Kintz does not specifically disclose the orb of light having a diameter at the implantation depth that is less than a length of the sensor. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the diameter of the far-field pattern to be less than the length of the sensor because where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 IIA and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 26 and 27, Kintz discloses the first emitter and the second emitter are from a plurality of emitters ([FIG2,4]) but Kintz does not specifically disclose how much darker the dark region must be from the peak illumination. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the light intensity so that the dark region is at least 25% or 75% darker than the peak brightness because where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 IIA and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claims 4 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kintz et al. US 2014/0275869 in view of Ecker US 2009/0270953.
Regarding claim 4, Kintz discloses the reader substrate includes an isolation portion disposed on perimeter portion of the reader substrate peripheral to the first emitter and the second emitter ([FIG1,2] the substrate has material on the perimeter on the outside of the emitters, that substrate being considered an isolation portion). Kintz does not specifically disclose the isolation portion configured to reflect light from the first emitter and the second emitter towards the photodetector.  Ecker teaches a similar reflectance type sensor that has a reflective surface on the isolation member ([¶45] reflective well 122). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing in order to offer minimized power, minimized size, maximized signal-to-noise ratio for optical measurement, and operational redundancy and flexibility ([¶49] Ecker).
Regarding claim 23, Kintz discloses a first optical isolation member coupled to the reader substrate at a position radial to the plurality of emitters ([FIG1][¶45] the spacing of the substrate between the elements acts as an isolation portion)and a second optical isolation member coupled to the reader substrate between the plurality of emitters and the photodetector ([FIG1,2] the substrate has material on the perimeter on the outside of the emitters, that substrate being considered an isolation portion). Kintz does not disclose the first optical isolation member configured to reflect light emitted from each of the plurality of emitters towards the photodetector. Ecker teaches a similar reflectance type sensor that has a reflective surface on the isolation member ([¶45] reflective well 122). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing in order to offer minimized power, minimized size, maximized signal-to-noise ratio for optical measurement, and operational redundancy and flexibility ([¶49] Ecker).


Response to Arguments
Applicant's arguments filed 2/10/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Kintz does not disclose the correct lights and emitter configuration, Examiner respectfully disagrees. The same result is obtained by the prior art and the current device so optimization of the power of the emitters is well within the skill of one of ordinary skill. Regarding Applicant’s argument against the structural limitations, Examiner respectfully disagrees. The prior art meets all the structural limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A CATINA/            Examiner, Art Unit 3791                                                                                                                                                                                            
/ALLEN PORTER/            Primary Examiner, Art Unit 3792